Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Krishnamurthy, US20080289580 discloses a feeding apparatus(fig. 1 and ¶25),
However no prior art discloses, teaches or suggests a feeding apparatus comprising: an ejection mechanism comprising a motor unit and a push rod unit, the motor unit driving the push rod unit to move; a motion sensor used for detecting the movement of the push rod unit, the motion sensor sending an action signal when detecting the movement of the push rod unit; and a control module electrically connected to the motor unit and the motion sensor, and the control module comprising: a driving unit for driving the motor unit turning forward and turning reverse; and a timing unit storing a predetermined time, wherein when the timing unit receives a start signal, which starts timing and sends a forward rotation signal to the driving unit to drive the motor unit turning forward; when the timing unit determines that the predetermined time is exceeded without receiving the action signal, the timing unit sends a revere rotation signal to the driving unit to drive the motor unit turning reverse.  
Therefore, claim 1 is allowed with associated dependent claims. 
Claim 10 is a method claim that includes limitation analogous to ones that form the basis for the allowance of claim 1, thus is allowed with associated dependent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685